Citation Nr: 1039266	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  07-11 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to a rating in excess of 40 percent prior to 
March 16, 2010, for residuals of prostate cancer, status post-
radical prostatectomy.  

2.  Entitlement to a rating in excess of 60 percent since March 
16, 2010, for residuals of prostate cancer, status post-radical 
prostatectomy.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1965 to November 
1973.

This matter is on appeal from June 2008 and July 2010 decisions 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

This case was remanded by the Board in March and December 2009 
for further development and is now ready for disposition.


FINDINGS OF FACT

1.  The Veteran underwent a radical prostatectomy in August 2005.  

2.  The Veteran filed a claim for service connection for the 
residuals of prostate cancer on January 9, 2006, which was 
granted in an August 2006 decision, and made effective from 
January 9, 2006.  

3.  The Veteran's first scheduled examination since this 
prostatectomy occurred on August 16, 2006.  

4.  Prior to March 16, 2010, the Veteran's residuals of a 
prostatectomy were characterized by urinary incontinence; the 
need to change absorbent pads more than 4 times per day is not 
shown.

5.  Since March 16, 2010, the Veteran's 60 percent rating is the 
highest allowable rating for urinary dysfunction; persistent 
edema or albuminuria or lethargy, weakness, weight loss or 
limitation of exertion have not been shown.  





CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for prostate 
cancer, status post- radical prostatectomy, for the period from 
January 9, 2006 to August 16, 2006, have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.105, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.115b, 
Diagnostic Code (DC) 7528 (2010).

2.  The criteria for a disability rating in excess of 40 percent 
for prostate cancer, status post-radical prostatectomy, for the 
period from to August 16, 2006 to March 16, 2010, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.105, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.20, 4.115b, DC 7528 (2010).

3.  The criteria for a disability rating in excess of 60 percent 
for prostate cancer, status post-radical prostatectomy, for the 
period from March 16, 2010, have not been met. 38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.105, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.115b, 
DC 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records, as well as the records he 
submitted in conjunction with his application for benefits with 
the Social Security Administration (SSA).  He was also afforded a 
VA examination in March 2008.  Moreover, the Board remanded this 
case for, among other things, a more recent examination, which 
was performed in March 2010.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's service-connected residuals of a radical 
prostatectomy since the most recent VA examination, and the duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  VAOPGCPREC 11-95. 

Thus, the examinations are considered adequate for rating 
purposes.  In further evaluating the VA examinations for 
adequacy, the Board finds the above noted VA examination reports 
to be thorough and adequate upon which to base a decision with 
regard to the Veteran's claim.  The VA examiners personally 
interviewed and examined the Veteran, including eliciting a 
history from the Veteran, and provided the information necessary 
to evaluate the Veteran's disability under the applicable rating 
criteria.

In addition, the Board is also satisfied there was substantial 
compliance with the remands in March and December 2009.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  There, the Board's remand requested 
that the RO obtain the Veteran's SSA records, which was done, and 
a new VA examination was conducted in March 2010 to evaluate the 
current severity of his service-connected disability.  
Accordingly, the Board finds that the Board's March and December 
2009 remand directives were substantially complied with and, 
thus, there is no Stegall violation in this case.

Finally, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

In cases where the Veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of claim 
to see if the evidence warrants the assignment of different 
ratings for different periods of time during these claims a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

Under 38 C.F.R. § 4.115b, DC 7528 (2010), a single disability 
rating of 100 percent is warranted for malignant neoplasms of the 
genitourinary system.  Moreover, this rating shall continue 
beyond the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedures with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e).  If there has 
been no local reoccurrence or metastasis, residuals are to be 
rated on voiding dysfunction or renal dysfunction, whichever is 
predominant.

In this case, the Veteran was diagnosed with adenocarcinoma of 
the prostate in July 2005, and the evidence associated with this 
diagnosis indicated that he was scheduled for a radical 
prostatectomy on August 11, 2005.  Although documentation of the 
surgery itself is not contained in the claims file, a post-
operative evaluation on August 22, 2005 indicated that he was 
"healing well" and that his skin staples were removed.  Based 
on this post-operative evaluation, it is presumed that the 
surgical procedure occurred sometime between August 11 and August 
22, 2005.  

The Veteran did not file a claim for entitlement to service 
connection for residuals of a radical prostectomy until January 
9, 2006, which was granted by the RO in an August 2006 decision.  
While a noncompensable rating was initially assigned due to the 
Veteran's failure to appear for a VA examination, he was appeared 
for a second examination in March 2008, and his rating was 
adjusted to 40 percent, effective January 9, 2006, in June 2008.  

The Board first considers the application of 38 C.F.R. § 4.115b, 
DC 7528.  As noted above, under this diagnostic code, the Veteran 
shall be rated as 100 percent from the time of cessation of 
surgical, X-ray, antineoplastic chemotherapy or other therapeutic 
procedure until a mandatory VA examination at the expiration of 
six months.  Here, the Veteran underwent his radical 
prostatectomy on August 11, 2005.  Thus, under DC 7528, he is at 
the outset entitled to a 100 percent rating until at least 
February 11, 2006.  

As to whether the Veteran is entitled to a total disability 
rating past this date, the evidence does not indicate that he 
received any subsequent treatment related his prostate cancer 
after the completion of the prostatectomy in August 2005.  
Moreover, in compliance with DC 7528, the Veteran was scheduled 
for his mandatory VA genitourinary examination on August 16, 
2006.  However, the Veteran failed to appear for this 
examination, and did not show good cause for his failure to 
appear.  See 38 C.F.R. § 3.655(a) (2010).

Given the absence of competent evidence that the Veteran received 
treatment for prostate cancer after his radical prostatectomy on 
August 11, 2006, the Board concludes that VA's scheduling of the 
Veteran for a VA examination on August 16, 2006 fulfilled the 
requirements of DC 7528, even though he did not appear for that 
examination.  Thus, a 100 percent disability rating is warranted 
from the date of the Veteran's original claim on January 9, 2006 
until his scheduled examination on August 16, 2006.  In this 
regard, the Board notes that the essentially elements to satisfy 
the award of service connection for the residuals of a 
prostatectomy as per 38 C.F.R. §§ 3.307 and 3.309(e), to include 
documentation that the procedure was performed in August 2005, 
were known to the RO by April 2006.  It is therefore unclear as 
to why the AOJ waited another four (4) months or until August 16, 
2006 to scheduled the Veteran for the VA examination that is 
mandatory under DC 7528.

As a tangential matter, the Board notes that, had the Veteran 
been appropriately rated at 100 percent for residuals of his 
prostatectomy under DC 7528, he would have been entitled to 
receive proper notice when his disability rating was reduced to 
40 percent as outlined under 38 C.F.R. § 3.105(e).  Otherwise, 
under typical circumstances, the reduction is void and would be 
set aside.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

However, the regulation at 38 C.F.R. § 3.105(e) provides that the 
reduction procedure must be followed only where the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made.  In the present case, 
the Veteran was not in receipt of any VA disability compensation 
related to his prostate cancer prior to the RO's action in the 
August 2006 and June 2008 rating decisions.

Because benefits pertaining to prostate cancer had not been 
awarded prior to these rating actions, there was no de facto 
reduction in benefits related to his prostate cancer at the time 
of those decisions.  Thus, the change of rating for residuals of 
prostate cancer in the present case does not fall into the 
category of a "reduced rating," but rather, is a staged rating 
appropriate for assignment in an initial claim. 

Moreover, assignment of a staged rating which includes a higher 
rating followed by a lower rating does not require application of 
the reduction notice rule.  See O'Connell v. Nicholson, 21 Vet. 
App. 89 (2007) (distinguishing reduced ratings from staged 
ratings in holding that 38 C.F.R. § 3.105(e) does not apply to 
the assignment of staged ratings by the Board where the veteran's 
disability is not reduced to a level below that which was in 
effect when the veteran appealed to the Board).  Thus, the Board 
finds that the notice provisions of 38 U.S.C. 3.105(e) do not 
apply to the August 2006 and June 2008 rating decisions, as the 
July 2006 rating decision did not "result in a reduction or 
discontinuance of compensation payments currently being made."  

Entitlement to a Rating in Excess of 40 Percent Prior to March 
16, 2010

In a June 2008 rating decision, the Veteran was granted a 40 
percent disability rating, effective January 9, 2006.  As he is 
entitled to a total disability rating until August 16, 2006 for 
the reasons explained above, entitlement to a rating in excess of 
40 percent will be considered only since that date.

As an initial matter, the Board concludes that voiding 
dysfunction is the predominant symptom and considers this issue 
accordingly.  Specifically, the Veteran has not exhibited 
symptomatology associated with renal dysfunction such as 
albuminuria, edema or significant hypertension.  Instead, the 
predominant symptoms noted by the Veteran and his evaluating 
physicians are related voiding dysfunction such as incontinence 
and urinary frequency.  

Thus, in order to warrant a rating in excess of 40 percent for 
residuals of a radical prostatectomy from August 16, 2006 to 
March 16, 2010 based on voiding dysfunction, the evidence must 
show urine leakage requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more than 4 
times per day (60 percent under 7528).

In this case, an increased rating is not warranted.  
Specifically, at his VA examination in March 2008, the Veteran 
indicated that has had to wear an absorbent pad, because he 
experienced stress incontinence.  That is to say, he is able to 
prevent leaking or soiling himself unless he strains, coughs or 
sneezes.  No findings were made as to the frequency of his having 
to change the absorbent materials.  Indeed, there are absolutely 
no private or VA treatment records establishing the frequency by 
which he had to change the absorbent materials.  Such was not 
documented until the March 16, 2010 examination.  

The Board recognizes that the Veteran reported in August 2008 
that he changed his pads at least five times a day.  However, 
despite numerous opportunities to submit evidence to support his 
claim, to include giving the opportunity on Remand to submit 
evidence of post-service symptoms and treatment, the Veteran has 
not submitted an iota of evidence to support this statement.  
"[T]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).   The Veteran's lack of 
responsiveness also causes the Board to seriously question the 
credibility, especially since he reported to the March 2008 
examiner he was normally able to prevent leaks and accidents.  
Therefore, an increased rating is not warranted prior to March 
16, 2010.  

Entitlement to a Rating in Excess of 60 percent Since March 16, 
2010

In a July 2010 rating decision, the RO increased the Veteran's 
disability rating to 60 percent, effective March 16, 2010.  As 
noted above, the evidence indicates that the predominant symptoms 
following the Veteran's radical prostatectomy have been related 
to voiding dysfunction.  However, the Board notes that this 60 
percent is the maximum rating authorized under this provision for 
voiding dysfunction. 38 C.F.R. § 4.114.  Thus, as he is already 
in receipt of the maximum rating for voiding dysfunction, a 
higher rating is not authorized on this basis.

For the sake of thoroughness, the Board has considered whether an 
increased rating is for application based on renal dysfunction.  
Specifically, an 80 percent rating under renal dysfunction is 
warranted for symptoms of persistent edema and albuminuria with 
BUN 40 to 80mg% or creatinine 4 to 8mg%, or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.

In this case, the evidence does not indicate the presence of such 
symptoms.  Specifically, at his March 2010 VA examination, the 
Veteran denied experiencing weakness or anorexia, and there had 
been no evidence of significant weight change.  Moreover, the 
evidence does not indicate symptoms related to persistent edema 
or albuminuria, and the examiner did not believe that any 
additional clinical or diagnostic testing was necessary.  
Therefore, based on the absence of symptoms related to renal 
dysfunction, an increased rating is not warranted on this basis.  

The Board also acknowledges the Veteran's complaints of being 
unable to achieve an erection.  However, because the record 
indicates that he is service connected for erectile dysfunction 
and is in receipt of special monthly compensation under 38 
U.S.C.A. § 1114(k) for loss of use of a creative organ, there is 
no basis for a higher evaluation for the claimed loss of erectile 
power as a post-surgery residual pursuant to the voiding or renal 
rating criteria of 38 C.F.R. § 4.115b.

With regard to all aspects of this claim, the Board has also 
considered the Veteran's statements that his disability is worse 
than the percent ratings he currently receives.  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of the 
residuals of his prostatectomy according to the appropriate 
diagnostic codes.  

On the other hand, such competent evidence concerning the nature 
and extent of the Veteran's disability has been provided by the 
medical personnel who have examined him during the current appeal 
and who have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
these disabilities are evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Veteran retired as a police officer in 2004, 
and is no longer employed.  Moreover, the Board concludes that 
rating criteria reasonably describe his disability level and 
symptomatology, and provide for higher ratings for additional or 
more severe symptoms than currently shown by the evidence.  

Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  

Finally, although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable.  Therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to a 
service-connected disability has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the 
Board finds that a total disability rating is warranted from 
January 9, 2006 to August 16, 2006.  However, a rating in excess 
of 40 percent from August 16, 2006 to March 16, 2010 and a rating 
in excess of 60 percent since March 16, 2010 are not warranted, 
and the appeal is denied to this extent.


ORDER

A 100 percent disability rating for prostate cancer, status post-
radical prostatectomy, for the period prior to August 16, 2006, 
is granted subject to governing criteria applicable to the 
payment of monetary benefits. 

A disability rating in excess of 40 percent for prostate cancer, 
status post radical prostatectomy, for the period from to August 
16, 2006 to March 16, 2010, is denied.  

A disability rating in excess of 60 percent for prostate cancer, 
status post radical prostatectomy, for the period since March 16, 
2010 is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


